Citation Nr: 0909724	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-16 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for an eye disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).  

The Veteran served on active duty from June 1946 to July 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which 
originally had jurisdiction over this appeal, and New York, 
New York, to which jurisdiction over this case was 
transferred and which forwarded the appeal to the Board.

In December 2006, the appeal was remanded to the AMC/RO for 
additional evidentiary development, to include an appropriate 
examination.  The claim has now been returned to the Board 
for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that another remand 
of these claims is warranted, even though such will, 
regrettably, further delay a final decision on the claim on 
appeal.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In December 2006, the Board remanded to the RO the matter on 
appeal for due process development, to include affording the 
Veteran a VA examination to obtain medical findings and 
opinions needed to adjudicate the claim regarding his eye 
disorders.  Although a VA examination was conducted in June 
2008, the medical opinions given do not clearly address all 
medical questions necessary and thus it is determined that 
the report is insufficient to decide the claim on appeal.

Under the circumstances, the Board finds that Stegall 
requires that this case be remanded to the AMC/RO to obtain a 
supplemental statement from the same VA physician who 
examined the veteran in June 2008, if available, that 
includes all requested medical comments.  The Board 
emphasizes that only an additional statement based on the 
entire evidence or record current evidence is sought from the 
VA physician, not additional examination of the Veteran, 
unless such additional examination is unavoidable.

Prior to obtaining further medical opinion, the AMC/RO should 
associate with the clams file all outstanding pertinent 
medical records.

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the 
AMC/RO of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the AMC/RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

It is the Veteran's contention that service connection is 
warranted for a chronic eye disorder that had its onset 
during military service.  A review of the service treatment 
records (STRs) reflects that he received treatment during 
service for exophoria, diplopia, and macular detachment.  At 
time of service discharge examination in February 1966, it 
was noted that he wore glasses to correct a refractive error 
in both eyes.  Corrected visual acuity was to 20/20 
bilaterally.  

Post service private and VA records show that the Veteran has 
variously diagnosed eye disorders, to include exophoria, 
diplopia, compound hypermetropia astigmatism, ovular 
hypertension, hyperopia, presbyopia cataracts, 
blepharochalasis, dermatochalasis, and open angle glaucoma.  

As the claims file did not contain a medical opinion(s) 
concerning the etiology of the diagnosed post service eye 
disorders, the significance of the inservice diagnosis of 
exophoria, or the nature of the diagnosed exophoria (acquired 
or congenital), additional VA eye examination was requested 
in a December 2006 remand.  The requested examination was 
conducted in June 2008.  

The June 2008 report reflects that while the Veteran claimed 
that he had fallen during service and hit his head, there was 
no evidence of such an injury.  The examiner noted that while 
the Veteran was monitored for "angiospastic retinopathy" 
and was diagnosed with convergence insufficiency and given 
glasses with prisms, he was already wearing glasses for 
refractive error which not considered a disability for 
compensation purposes.  After discharge, the Veteran was 
diagnosed with glaucoma and cataracts.  The Veteran was 
examined, and diagnosed with visual acuity that was limited 
by cataracts and dry eye.  The examiner noted that the 
Veteran denied diplopia.  The physician's opinion was that 
although the Veteran had been treated for multiple eye 
conditions throughout the years, it was less likely than not 
that the conditions were related to military service with the 
exception of central serous retinopathy.  As to that 
condition, the examiner opined that it was associated with 
high psychological stress and had been associated with combat 
stress, but it was pointed out that the Veteran was not 
exposed to combat at the time he exhibited the condition in 
service.  The examiner added that although the Veteran had 
history or central serous retinopathy there was no associated 
visual disability.  

The Board has concluded that additional medical opinion is 
necessary to prior making a determination as to this claim.  
Specifically, the examiner did not discuss inservice clinical 
findings regarding the eyes in sufficient fashion to the 
layman to make a determination as to whether any such 
inservice eye conditions still exist, or if inservice eye 
problems have resulted in any current chronic eye 
disorder(s).  For example, inservice macular detachment was 
noted during service, but it is not clear as to whether this 
condition still exists, and if so, whether inservice injury 
resulted in any chronic eye condition.  Moreover, inservice 
exophoria was not discussed, and it is unclear as to whether 
this condition, if present, resulted in any current eye 
symptoms, or if any inservice eye problems (other than 
refractive error) are congenital or developmental in nature.  
The examiner is also requested to address whether diplopia is 
present and of service origin.  It is noted that the record 
is replete with diagnoses of this condition although the 
Veteran now claims no residuals of such.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Forward the Veteran's claims folder 
to the examiner who conducted the June 
2008 eye examination (or a suitable 
substitute if this individual is 
unavailable) for an addendum.  The 
examiner is requested again to review the 
claims file in order to render an opinion 
as to whether it is at least as likely as 
not that any current eye disorder, is 
proximately due to, or the result of, any 
inservice treatment for eye conditions, 
to include exophoria, diplopia, and 
macular detachment.  While the examiner 
adequately addressed the etiology of some 
eye conditions in the June 2008 
evaluation, to include refractive error, 
glaucoma, and cataracts, it is unclear to 
the layman as to whether inservice 
treatment for various eye problems 
resulted in any chronic eye disorder.  
Specifically, additional discussion as to 
inservice treatment for diplopia, macular 
detachment, and exophoria is necessary.  
It is unclear as to whether these 
inservice conditions existed during 
service, still exist, or whether they 
resulted in any chronic eye problems.  

Moreover, it is unclear as to whether any 
of the Veteran's inservice eye problems 
represents a congenital or developmental 
defect and, if so, whether the Veteran 
experienced a superimposed injury which 
resulted in an additional disability.  If 
any eye disorder was acquired and 
preexisted service, he/she is required to 
render an opinion as to whether it is as 
likely as not that the preservice eye 
disorder underwent a chronic increase in 
severity beyond the natural progression 
during service.  It is also requested 
that the examiner indicate whether the 
inservice treatment was ameliorative or 
cosmetic in its purpose.  A rationale for 
any opinion offered must be included.

The examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that any post 
service diagnosed eye disorder is related 
to service.  The examiner must provide a 
comprehensive report containing full 
rationale for all opinions expressed.  

2.  After the development above has been 
completed, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the claimant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and be given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



